Exhibit 10(p) Execution Version SECOND LIEN COLLATERAL AGENCY AGREEMENT, dated as of September 8, 2016, by and among WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral agent for the 9.125% Second Lien Indenture Secured Parties (as defined below) (in such capacity, together with its successors and assigns, the “ 9.125% Collateral Agent ”), WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral agent for the 10.000% Second Lien Indenture Secured Parties (as defined below) (in such capacity, together with its successors and assigns, the “ 10.000% Collateral Agent ”), WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent (as defined below), HOVNANIAN ENTERPRISES, INC. (“ Hovnanian ”), K. HOVNANIAN ENTERPRISES, INC. (the “ Company ”), and each of the signatories listed on Schedule A hereto (Hovnanian, the Company and such signatories, collectively, the “ Grantors ”). WHEREAS, the Grantors, the 9.125% Collateral Agent and WILMINGTON TRUST, NATIONAL ASSOCIATION, as trustee (the “ 9.125% Trustee ”) are parties to that certain Indenture, dated as of October 2, 2012 (as amended, supplemented or otherwise modified to the date hereof and as thereafter amended, supplemented or otherwise modified from time to time, the “ 9.125% Indenture ”) pursuant to which the Company issued its 9.125% Senior Secured Second Lien Notes due 2020 (the “ 9.125% Notes ”); WHEREAS, in connection with the 9.125% Indenture, Hovnanian, the Company and the other Grantors party thereto entered into that certain Second Lien Security Agreement, dated as of October 2, 2012 (as amended, amended and restated, supplemented or otherwise modified to the date hereof and from time to time hereafter, the “ Second Lien Security Agreement ”) pursuant to which Hovnanian, the Company and the other Grantors party thereto granted to the 9.125% Collateral Agent, for the benefit of the 9.125% Second Lien Indenture Secured Parties, Liens on the Collateral under, and as defined in, the Second Lien Security Agreement; WHEREAS, in connection with the 9.125% Indenture, Hovnanian, the Company and the other Grantors party thereto entered into that certain Second Lien Pledge Agreement, dated as of October 2, 2012 (as amended, amended and restated, supplemented or otherwise modified to the date hereof and from time to time hereafter, the “ Second Lien Pledge Agreement ”) pursuant to which Hovnanian, the Company and the other Grantors granted to the 9.125% Collateral Agent, for the benefit of the 9.125% Second Lien Indenture Secured Parties, Liens on the Pledged Collateral under, and as defined in, the Second Lien Pledge Agreement; WHEREAS, concurrently with the execution of this Agreement, the Grantors, the 10.000% Collateral Agent and WILMINGTON TRUST, NATIONAL ASSOCIATION, as trustee (the “ 10.000% Trustee ”) are entering into that certain Indenture, dated as of the date hereof (as amended, supplemented or otherwise modified from time to time, the “ 10.000% Indenture ”) pursuant to which (x) the Company is issuing its 10.000% Senior Secured Second Lien Notes due 2018 (the “ 10.000% Notes ” and, together with the 9.125% Notes, the “ Notes ”) and (y) the 10.000% Collateral Agent is being appointed as collateral agent for the 10.000% Second Lien Indenture Secured Parties; WHEREAS, concurrently and in connection with the consummation of the transactions contemplated by the 10.000% Indenture, the Grantors and the 9.125% Collateral Agent shall enter into an amendment, amendment and restatement, or other modification to the Second Lien Security Agreement, the Second Lien Pledge Agreement and the other Junior Collateral Documents to the extent necessary (x) to add the Obligations under the 10.000% Indenture as “Secured Obligations” for all purposes under the Second Lien Security Agreement and (y) to provide that the Collateral Agent shall act as collateral agent, and hold the Liens granted pursuant to the Junior Collateral Documents, for the benefit of the 10.000% Second Lien Indenture Secured Parties, in addition to acting as collateral agent, and holding the Liens granted pursuant to the Junior Collateral Documents, for the benefit of the 9.125% Second Lien Indenture Secured Parties; WHEREAS, the Liens granted pursuant to the Second Lien Security Agreement, the Second Lien Pledge Agreement and all other Junior Collateral Documents are subject to that certain Amended and Restated Intercreditor Agreement, dated as of the date hereof (as amended, amended and restated, supplemented or otherwise modified from time to time, the “ Intercreditor Agreement ”) among Hovnanian, the Company, the other Grantors from time to time party thereto, Wilmington Trust, National Association, as collateral agent under the Senior Credit Agreement Documents, Wilmington Trust, National Association, as trustee and collateral agent under the Senior Noteholder Documents, Wilmington Trust, National Association, as the Mortgage Tax Collateral Agent, the 9.125% Trustee, the 9.125% Collateral Agent, the 10.000% Trustee, the 10.000% Collateral Agent and the Collateral Agent. NOW THEREFORE, the parties hereto desire to memorialize the foregoing and, accordingly, hereby agree as follows: Article 1
